DETERIORATION DIAGNOSIS APPARATUS FOR MECHANICAL APPARATUS, DETERIORATION DIAGNOSIS METHOD FOR MECHANICAL APPARATUS PERFORMED IN DETERIORATION DIAGNOSIS APPARATUS, AND DETERIORATION DIAGNOSIS METHOD FOR MECHANICAL APPARATUS



FIRST OFFICE ACTION


TITLE

The title is objected to because it is confusing and not clearly descriptive of the claimed invention.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

Objections

Claim 2, line 3; the phrase “is linear increase” should be changed to --is a linear increase-- for grammatical reasons.
Claim 6, line 4; the phrase “is linear increase” should be changed to --is a linear increase-- for grammatical reasons.
Claim 12, line 3; the phrase “is linear increase” should be changed to --is a linear increase-- for grammatical reasons.
Claim 16, line 4; the phrase “is linear increase” should be changed to --is a linear increase-- for grammatical reasons.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention.

Independent claim 1 is indefinite as to the specific meaning of the phrase “along with operation of the mechanical apparatus” (lines 3 - 4). In other words, the consumption rate of the additive is stored but confusion exists as to what is stored that pertains to the operation of the mechanical apparatus.
Independent claim 11 is indefinite as to the specific meaning of the phrase “along with operation of a mechanical apparatus” (lines 4 - 5). In other words, the consumption rate of the additive is stored but confusion exists as to what is stored that pertains to the operation of the mechanical apparatus.
Independent claim 20 is indefinite as to the specific meaning of the phrase “along with operation of a mechanical apparatus” (line 4). In other words, the consumption rate of the additive is measured but confusion exists as to what is measured that pertains to the operation of the mechanical apparatus.

Allowable Subject Matter

After a search of the prior art, claims 1 - 20 are believed to be distinct over the prior art and thus would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112. Further reconsideration can be given once the claims are in compliance with 35 U.S.C. 112.

Independent claim 1 appears to be distinct over the prior art because the prior art appears not teach or suggest a deterioration diagnosis apparatus comprising:
a storing unit storing a trend of change in a consumption rate of an additive contained in lubricant used for a gear; and
a determination unit that determines a period to be taken for the consumption rate of the additive to reach a predetermined value based on the said trend of change.

Claims 2 - 10 appear to be distinct over the prior art due to, at least, the claims’ dependency on claim 1.

Independent claim 11 appears to be distinct over the prior art because the prior art appears not teach or suggest a deterioration diagnosis method comprising:
storing a trend of change in a consumption rate of an additive contained in lubricant used for a gear; and
determining a period to be taken for the consumption rate of the additive to reach a predetermined value based on the said trend of change.

Claims 12 - 19 appear to be distinct over the prior art due to, at least, the claims’ dependency on claim 11.

Independent claim 20 appears to be distinct over the prior art because the prior art appears not teach or suggest a deterioration diagnosis method comprising:

measuring a consumption rate of an additive contained in a lubricant used for a gear;
deriving a trend of change in the consumption rate of the additive based on said consumption rate of the additive; and
determining a period to be taken for the consumption rate of the additive to reach a predetermined value based on said trend of change.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Eric S. McCall/            Primary Examiner
Art Unit 2856